Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


John Traylor d/b/a John Traylor Insurance,            Appeal from the 76th District Court of
Appellant                                             Morris County, Texas (Tr. Ct. No. 26,113).
                                                      Memorandum Opinion delivered by Justice
No. 06-22-00071-CV         v.                         Stevens, Chief Justice Morriss and Justice
                                                      van Cleef participating.
Ramona Lane, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, John Traylor d/b/a John Traylor Insurance, pay all
costs incurred by reason of this appeal.



                                                      RENDERED NOVEMBER 15, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk